[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Strauss, Slip Opinion No. 2021-Ohio-1263.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2021-OHIO-1263
          CLEVELAND METROPOLITAN BAR ASSOCIATION v. STRAUSS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Cleveland Metro. Bar Assn. v. Strauss, Slip Opinion No.
                                   2021-Ohio-1263.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conduct adversely reflecting on fitness to practice law—Engaging in an
        illegal act that reflects adversely on the lawyer’s honesty or
        trustworthiness—Conditionally stayed one-year suspension.
    (No. 2020-1512—Submitted January 27, 2021—Decided April 15, 2021.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2020-032.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Marc Ian Strauss, of Willoughby Hills, Ohio, Attorney
Registration No. 0036808, was admitted to the practice of law in Ohio in 1986.
        {¶ 2} In a July 1, 2020 complaint, relator, Cleveland Metropolitan Bar
Association, alleged that Strauss committed illegal acts that adversely reflect on
                             SUPREME COURT OF OHIO




his honesty, trustworthiness, and fitness to practice law when he operated a
vehicle under the influence of alcohol, struck a parked police vehicle, and fled.
       {¶ 3} The parties submitted stipulations of fact, misconduct, and
aggravating and mitigating factors and agreed that a one-year conditionally stayed
suspension was the appropriate sanction for Strauss’s misconduct.           After a
hearing, a three-member panel of the Board of Professional Conduct issued a
report finding that Strauss had committed the charged misconduct. Though the
panel rejected the stipulated aggravating factor and one of the stipulated
mitigating factors, it recommended that the board adopt the parties’ stipulated
sanction. The board adopted the panel’s report in its entirety.
       {¶ 4} We adopt the board’s findings of misconduct and suspend Strauss
from the practice of law for one year, stayed in its entirety on the conditions
recommended by the board.
                        Stipulated Facts and Misconduct
       {¶ 5} On March 2, 2018, at approximately 2:00 a.m., Strauss was driving
southbound on I-271 in snowy conditions when he rear-ended a Beachwood
police cruiser parked on the side of the road near the scene of another accident.
Although the impact caused substantial damage to Strauss’s car and the cruiser,
Strauss left the scene without stopping. He continued driving southbound on I-
271 until he crashed into the median; he then abandoned his vehicle and fled on
foot. Police officers found Strauss walking in the middle of a nearby road. He
did not obey their orders to stop and continued walking. The police officers
arrested Strauss and took him to the Beachwood Police Department, where an
officer read him his rights and administered field sobriety tests. An Intoxilyzer
breath-alcohol test performed at approximately 2:47 a.m. showed that Strauss’s
blood-alcohol content was 0.148.
       {¶ 6} On January 7, 2019, Strauss pleaded no contest to two counts of
operating a vehicle without reasonable control and single counts of resisting




                                         2
                                  January Term, 2021




arrest, leaving the scene of an accident, unsafe operation of a vehicle in the
vicinity of an emergency vehicle, and operating a vehicle while intoxicated
(“OVI”).1 Beachwood v. Strauss, Shaker Heights M.C. case Nos. 18TRC00044,
18CRB00246, and 18TRD012106.
        {¶ 7} On April 15, 2019, Strauss was sentenced to 90 days in jail with 87
days suspended and three days’ credit for successful completion of an accredited
driver-intervention program. His driver’s license was suspended for two years
from the date of the accident, with driving privileges conditioned on the
installation of an interlock device on his vehicle. He was also placed on active
probation for 12 months followed by 24 months of inactive (nonreporting)
probation. Strauss completed his term of active probation, which required him to
attend two Alcoholics Anonymous meetings per week, wear a secure continuous
remote alcohol-monitoring device, and pay a fine and court costs. He remains
subject to inactive probation until April 15, 2022.
        {¶ 8} The parties stipulated and the board found that Strauss’s conduct
violated Prof.Cond.R. 8.4(b) (committing an illegal act that reflects adversely on
the lawyer’s honesty or trustworthiness) and 8.4(h) (engaging in conduct that
adversely reflects on the lawyer’s fitness to practice law). We adopt the board’s
findings of misconduct and determine that his efforts to flee the scene of the
accident and avoid arrest are sufficiently egregious to warrant finding a violation
of Prof.Cond.R. 8.4(h). See Disciplinary Counsel v. Bricker, 137 Ohio St.3d 35,
2013-Ohio-3998, 997 N.E.2d 500, ¶ 21.
                                        Sanction
        {¶ 9} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the



1. Strauss was previously charged with OVI in the Euclid Municipal Court in August 2012 and
pleaded no contest to a charge of physical control of a vehicle while under the influence.




                                            3
                             SUPREME COURT OF OHIO




aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
        {¶ 10} The board did not find any aggravating factors in this case. The
board rejected the parties’ stipulation that Strauss’s past monetary sanctions for
failing to comply with continuing-legal-education (“CLE”) requirements were an
aggravating factor under Gov.Bar R. (V)(13)(B)(1). See Gov.Bar. R. X(17)(C)
(monetary sanctions imposed for CLE violations shall not be considered as prior
discipline).
        {¶ 11} As to mitigating factors, because Strauss stipulated that he had
engaged in illegal conduct that adversely reflected on his honesty or
trustworthiness in violation of Prof.Cond.R. 8.4(b) when he fled the scene of the
accident, the board rejected the parties’ stipulation that the absence of a dishonest
or selfish motive was a mitigating factor in this case.           See Gov.Bar R.
(V)(13)(C)(2). The board did, however, attribute mitigating effect to Strauss’s
clean disciplinary record and to his full and free disclosure to the board and
cooperative attitude toward the disciplinary proceedings, as demonstrated by his
extensive stipulations and candor at his disciplinary hearing. See Gov.Bar R.
V(13)(C)(1) and (4).     We adopt these findings and also accept the parties’
stipulation that the criminal penalties imposed for Strauss’s misconduct qualify as
an additional mitigating factor. See Gov.Bar R. V(13)(C)(6).
        {¶ 12} In addition to these mitigating factors, the board noted that
although he maintains an active law license, Strauss left the practice of law in
2006 to engage in real-estate development full time and he performs limited legal
work for his friends, family, and business entities.
        {¶ 13} The parties stipulated and the board found that a one-year
conditionally stayed suspension is the appropriate sanction for Strauss’s
misconduct. In support of that sanction, the board considered three cases in
which we have disciplined attorneys who have been convicted of OVI or related




                                          4
                                January Term, 2021




offenses.   In two of those cases, we imposed two-year partially stayed
suspensions, but those attorneys also had engaged in additional acts of
misconduct. In Lorain Cty. Bar Assn. v. Lewis, 152 Ohio St.3d 614, 2018-Ohio-
2024, 99 N.E.3d 404, we imposed a two-year suspension with the final six months
conditionally stayed on an attorney who had been previously disciplined; he had
left the scene of an auto accident after a night of drinking and was later convicted
of obstructing official business for submitting a false, written witness statement to
police. And in Disciplinary Counsel v. Halligan, 157 Ohio St.3d 447, 2019-Ohio-
3748, 137 N.E.3d 1141, we imposed a two-year suspension with 18 months
conditionally stayed on an attorney who, in addition to being convicted of OVI,
appeared in court on behalf of himself and at least one client while under the
influence of alcohol and committed additional client-related ethical offenses.
       {¶ 14} In the third case, Disciplinary Counsel v. Mitchell, 158 Ohio St.3d
356, 2019-Ohio-5218, 142 N.E.3d 669, the attorney, like Strauss, stipulated that
he violated Prof.Cond.R. 8.4(b) and 8.4(h) by driving while intoxicated and
leaving the scene of an accident. Both the driver and passenger in the vehicle that
Mitchell struck sustained minor injuries. Consequently, Mitchell was convicted
of a felony count of leaving the scene of an accident involving injury or death and
a misdemeanor count of driving while intoxicated. Id. at ¶ 6. In contrast, Strauss
was the only person injured by his conduct in this case, and he was convicted of
six misdemeanor offenses.
       {¶ 15} In Mitchell, the only aggravating factor present was Mitchell’s
dishonest or selfish motive. In addition to having the same mitigating factors that
are present in Strauss’s case, Mitchell self-reported his criminal convictions to
disciplinary authorities, submitted letters attesting to his good character, and
established his diagnosed alcoholism as a mitigating factor pursuant to Gov.Bar
R. V(13)(C)(7). Id. at ¶ 11. On those facts, we suspended Mitchell from the
practice of law for one year, stayed in its entirety on the conditions that he




                                         5
                             SUPREME COURT OF OHIO




successfully complete his criminal probation, continue to actively participate in
the substance-abuse-recovery and treatment programs recommended by his
treatment professionals, remain drug- and alcohol-free, and commit no further
misconduct. Id. at ¶ 14.
       {¶ 16} In this case, the board expressed some concern that Strauss was
reluctant to submit to an assessment conducted by the Ohio Lawyers Assistance
Program. It noted, however, that that concern was diminished by the facts that (1)
an assessment completed as part of Strauss’s criminal sanction found that he had
no substance-use disorder and (2) relator never sought an order to compel any
further assessment. Ultimately, the board determined that a one-year suspension,
stayed in its entirety on the conditions that Strauss commit no further misconduct
and comply with the terms of his inactive probation—which requires him to
refrain from using nonprescriptive drugs and submit to random drug testing—is
the appropriate sanction for his misconduct.
       {¶ 17} Having thoroughly reviewed the board’s findings of fact and
conclusions of law, the applicable mitigating factors, and the sanctions we have
imposed for comparable misconduct, we agree.
                                    Conclusion
       {¶ 18} Accordingly, Marc Ian Strauss is suspended from the practice of
law in Ohio for one year, stayed in its entirety on the conditions that he engage in
no further misconduct and abide by the terms of the probation imposed by the
Shaker Heights Municipal Court in case No. 18TRC0004. If Strauss fails to
comply with either of these conditions, the stay will be lifted and he will serve the
full one-year suspension. Costs are taxed to Strauss.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, STEWART, and
BRUNNER, JJ., concur.
       DONNELLY, J., not participating.




                                          6
                               January Term, 2021




                              _________________
       Brenda M. Johnson, and Jordan D. Lebovitz; and Heather M. Zirke, Bar
Counsel, and Christopher J. Klasa, Assistant Bar Counsel, for relator.
       Marc Ian Strauss, pro se.
                              _________________




                                         7